COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judges Humphreys and Alston
Argued at Salem, Virginia


WILLIE HAMPTON MOSS, JR.
                                                                 MEMORANDUM OPINION * BY
v.      Record No. 0589-08-3                                 CHIEF JUDGE WALTER S. FELTON, JR.
                                                                        JUNE 9, 2009
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                                 Charles J. Strauss, Judge

                  (Jon I. Davey, on brief), for appellant.

                  Eugene Murphy, Senior Assistant Attorney General (Robert F.
                  McDonnell, Attorney General, on brief), for appellee.


        Following a bench trial, Willie Hampton Moss, Jr. (“appellant”) was convicted of

feloniously eluding a police officer in violation of Code § 46.2-817, reckless driving in violation of

Code § 46.2-862, and operating a motor vehicle on a suspended or revoked license, second or

subsequent offense, in violation of Code § 46.2-301. 1 On appeal, appellant contends the trial court

erred in finding the evidence sufficient to prove he had notice that his license was suspended when

he drove a vehicle on March 9, 2007, the date of the offense for which he was convicted. We affirm

the judgment of the trial court.

        As the parties are familiar with the record below, we cite only those facts necessary to the

disposition of the appeal.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
            Appellant’s felony eluding and reckless driving convictions are not before us on appeal.
                                                  I.

       When on appeal an appellant challenges “the sufficiency of the evidence to sustain his

conviction[], it is the appellate court’s duty to examine the evidence that tends to support the

conviction[] and to permit the conviction[] to stand unless [it is] plainly wrong or without

evidentiary support.” Commonwealth v. Jenkins, 255 Va. 516, 520, 499 S.E.2d 263, 265 (1998).

“The credibility of the witnesses and the weight accorded the evidence are matters solely for the

fact finder[,] who has the opportunity to see and hear that evidence as it is presented.” Sandoval

v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

       So viewed, the evidence proved that on March 9, 2007 Virginia State Trooper R.H. Boyd

attempted to stop a vehicle driven by appellant for speeding. Appellant disregarded Boyd’s

signals to stop. After a pursuit, Trooper Boyd forced appellant’s vehicle to stop by striking it

with his cruiser. A criminal complaint sworn by Boyd, part of the record on appeal pursuant to

appellant’s designation of the joint appendix, reflects that “[a]fter [appellant’s] vehicle was

forced to stop, [appellant] advised [Trooper Boyd] his driver[’s] license [was] revoked.”

       At trial, appellant’s Department of Motor Vehicles driver history record (“DMV record”),

current as of March 12, 2007, a date three days after his arrest, was admitted into evidence

without objection from appellant. It reflects that appellant’s current license, issued on June 21,

2001, was suspended, and had been suspended numerous times, that it was surrendered on June

20, 2002, and that it was revoked on May 7, 2004. The DMV record also reflects that appellant

was notified by mail of the revocation of his license and that his current “driver license status”

was “revoked.” It additionally shows that appellant was convicted on December 17, 2003 of

“driving under revocation or suspension” pursuant to Code § 46.2-301.

       Appellant testified he had not received notice that his license was suspended when he

drove on March 9, 2007. He denied he was convicted of operating a motor vehicle on a

                                                -2-
suspended or revoked license on December 17, 2003, and stated that charge was dismissed after

“[he] went and got a new license from the DMV, got [his] license updated . . . with a new date on

it . . . . ” Appellant’s claim to have obtained a “new license . . . with a new date on it” in

December 2003 is not supported by his DMV record admitted at trial, which lists the latest issue

date of his license as June 21, 2001.

       The trial court found appellant’s testimony not credible, stating, “[t]he defendant’s

concept of truth is vastly different than the Court’s. He was not truthful.” It convicted appellant

of operating a motor vehicle on a suspended or revoked license, second or subsequent offense.

                                                  II.

       On appeal, appellant contends that, although “throughout his life, his driving privileges

have been suspended,” the “trial court erred in determining that the Commonwealth proved

beyond a reasonable doubt that [he] had current notice that his license was suspended” when he

drove on March 9, 2007. We disagree.

       To convict appellant of violating Code § 46.2-301, the Commonwealth was required to

prove he had received notice that his license was suspended or revoked when he drove a vehicle

on March 9, 2007. See Bibb v. Commonwealth, 212 Va. 249, 250, 183 S.E.2d 732, 733 (1971)

(decided under former Code §§ 46.1-350, -423.1).

       Here, appellant’s DMV record, admitted into evidence without objection from appellant,

reflected that his license was revoked on May 7, 2004, and that he was notified by mail of that

revocation of his license.

       Code § 46.2-416 provides, in pertinent part, that

               [w]henever it is provided in this title that a driver’s license may or
               shall be suspended or revoked either by the Commissioner or by a
               court, notice of the suspension or revocation or any certified copy
               of the decision or order of the Commissioner may be sent by the
               Department by certified mail to the driver at the most recent
               address of the driver on file at the Department . . . . If the
                                                 -3-
                certificate of the Commissioner . . . shows that the notice or copy
                has been so sent . . . it shall be deemed prima facie evidence that
                the notice or copy has been sent and delivered . . . to the driver for
                all purposes involving the application of the provisions of this title.

        Pursuant to Code § 46.2-416, the entry on appellant’s DMV record reflecting that notice

of his May 7, 2004 license revocation was mailed to him was prima facie evidence that the notice

was delivered to him. Additionally, that appellant’s DMV record listed his current “driver

license status” as “revoked” established that he was not issued a license following the revocation

of his license on May 7, 2004. See, e.g., Code § 46.2-100 (revoked license “is not subject to

renewal or restoration except through reapplication after the expiration of the period of

revocation”); Code § 46.2-411(C) (reinstatement fee required before reissue of current license or

issue of new license following license revocation). The DMV record admitted at trial showed

the last issuance date of a license to appellant was June 21, 2001.

        While appellant testified he did not know his license was suspended or revoked, the trial

court found his testimony was “not truthful.” See Covil v. Commonwealth, 268 Va. 692, 696,

604 S.E.2d 79, 82 (2004) (“A false or evasive account is a circumstance, similar to flight from a

crime scene, that a fact-finder may properly consider as evidence of guilty knowledge.”). The

trial court, sitting as the trier of fact, could treat appellant’s untruthful statements as ‘“affirmative

evidence of guilt.”’ See Coleman v. Commonwealth, 52 Va. App. 19, 25-26, 660 S.E.2d 687,

690-91 (2008) (quoting Wright v. West, 505 U.S. 277, 296 (1992)).

        We conclude from the evidence in the record that the trial court did not err in finding

appellant had notice that his license was revoked when he drove a vehicle on March 9, 2007.

Accordingly, we affirm appellant’s conviction.

                                                                                              Affirmed.




                                                  -4-